Case 7:19-cr-01713 Document1 Filed on 08/25/19 in TXSD Page 1 of 4

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

 

 

 

for the
United States of America )
: V. )
ABRAHAM HURTADO-TREVINO )  CaseNo. F11Q- M3- 1A AG
BoB: 1442
)
)
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 22, 2019 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section . Offense Description
18 U.S.C. § 554 Attempted smuggling of goods from the United States contrary to law or

regulation of the United States

18USC§2 . Aiding or abetting in an offense against the United States

This criminal complaint is based on these facts:

See Attachment "A"

™ Continued on the‘attached sheet.

s/Kyle O’Neal

Complainant's signature

 

Kyle O'Neal, Special Agent - FB!

Printed name and title

 

Sworn to before me and signed in my presence.

. Date: 8/25/19 @ Chea Bog

12:56pm . Cha 's signature

 

City and state: McAllen, Texas saa F. Alanis - United States Magistrate Judge
. Printed name and title
Case 7:19-cr-01713 Document 1 Filed on 08/25/19 in TXSD Page 2 of 4

Attachment “A”

Affidavit in Support of Complaint

|, Kyle O’Neal, being first duly sworn, state as follows:

. Introduction

1. | am a Special Agent (SA) with the Federal Bureau of Investigation (FBI) and have
been so employed since May of 2016. | am currently assigned to the San Antonio Division,
McAllen office where | conduct a variety of investigations pertaining to gangs and violent crime.
In the performance of my duties, | have investigated and assisted in the investigation of violent
criminal organizations to include street gangs and home invasion crews. | have received training -
from the FBI pertaining to the investigation of such matters and have conferred with colleagues
with extensive training and experience in the investigation of violent criminal organizations and
firearms violations.

2. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is
intended to show merely that there is sufficient probable cause for the requested warrant and
does not set forth all of my knowledge about this matter. Your affiant knows that it is: (1) a
violation of Title 18 United States Code Section 554 to attempt to sell or facilitate the transport
from the United States, any merchandise, article, or object contrary to any law or regulation of
the United States, knowing the same to be intended for exportation contrary to any law or
regulation of the United States; and (2) Title 18 United States Code Section 2 to aid or abet the
_ commission of a crime against the United States.

3. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of the offenses listed above have been

committed by Abraham HURTADO Trevino (hereinafter “HURTADO”).

Facts Supporting Probable Cause
Case 7:19-cr-01713 Document1 Filed on 08/25/19 in TXSD_ Page 3 of 4

4. On or about August 22, 2019, your Affiant and Investigators with the FBI
conducted an operation in which an FBI confidential informant purchased an Anderson Mfg. AM-
45 rifle, Serial Number 65510F18, from HURTADO and an associate for $1,500 in cash in Pharr,
Texas. No paperwork was provided by or signed by any individual involved in the transaction. The
FBI confidential informant stated that HURTADO handed the rifle directly to the confidential
informant. The FB! confidential informant also stated to handling agents that he informed

HURTADO that he was purchasing the firearm to take to Mexico.

5. On August 23, 2019, FBI Special Agents and Task Force Officers made a warrantless
arrest of HURTADO and transported him to the FBI office in McAllen, Texas. Your Affiant and FBI
investigators conducted a custodial interview of HURTADO during which HURTADO waived his
Miranda rights in writing. HURTADO admitted that he arranged for one of his friends to sell the
FBI confidential informant a rifle on August 22, 2019. HURTADO stated that the transaction took
place at HURTADO’s grandmother’s house at 6704 S Verano St, in Pharr, Texas, that he handled
the rifle during the exchange, and that he was paid $100 for facilitating the transaction.
HURTADO stated that he was told by the confidential informant that the rifle was being
purchased so it could be smuggled into Mexico and knowingly and willfully proceeded with

facilitating the transaction with knowledge of the aforementioned information.

6. HURTADO admitted during the interview that he was aware that he was not able
to own or possess a firearm because he did not have status to be in the United States legally.

HURTADO also stated that he has previously facilitated the sale of firearms on multiple prior

occasions.
Conclusion

7. As a result of the interview, investigators have probable cause to believe that
HURTADO knowingly and willfully facilitated the illegal sale and export of weapons from the

United States into Mexico.
Case 7:19-cr-01713 Document1 Filed on 08/25/19 in TXSD Page 4 of 4

8. Based on the aforementioned factual. information, your Affiant respectfully ,

submits that HURTADO did commit a violation of Title 18, United States Code, Section 554 and
Title 18 United States Gode, Section 2.

s/ Kyle O’Neal
Kyle O’Neal
Special Agent

Federal Bureau of Investigation

Sworn to and subscribed before me this 25th day of August, 2019. ,

 

 

A” wan f. Al

uan F. Alanis

United States Magistrate Judge

 
